DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 04/28/2022, the following has occurred: Claim(s) 16-17, 24, 26, and 34 have been amended.
Claim(s) 16-34 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth (US 20180326663 A1) in view of Kobayashi (US 20160061727 A1). 
Regarding claim 16, DeMuth discloses an apparatus (additive manufacturing system 100) for additively manufacturing three-dimensional objects comprising: an irradiation device (energy source 112 can have multiple energy beams, Fig. 1A, par. 32) adapted to generate at least two coherent energy beams; 
a modulation unit (beam shaping optics 114 and energy patterning unit 116 both modifies the multiple laser beams, par. 30) comprising at least one diffractive optical element (114 can have diffractive lens, par. 40), wherein the at least two coherent energy beams are incident on the at least one diffractive optical element, wherein the modulation unit is adapted to combine the at least two coherent energy beams into a combined energy beam (114 can use diffractive elements to combine multiple beams, par. 63), 
wherein the modulation unit is further configured to adjust at least one combined beam property of the combined energy beam (beam shaping optics 114 can be used to focus, combine, reflect, homogenize one or more energy beams, par. 40; energy patterning unit 116 receives the single beam and transfers a 2D pattern to the combined beam, par. 30), 
wherein the modulation unit is adapted to adjust the at least one combined beam property via adjusting at least one parameter of the modulation unit (beam shaping optics 114 can be used to focus, combine, reflect, homogenize one or more energy beams, par. 40; energy patterning unit 116 receives the single beam and transfers a 2D pattern to the combined beam, par. 30); and 
a sensor adapted to determine at least one sensor parameter (control processor 150 can be connected to a variety of sensors, including light intensity monitors, par. 46) wherein the modulation unit is adapted to control the at least one combined beam property dependent on the at least one determined sensor parameter, the at least one combined beam property being an intensity distribution (the control processor can be a light intensity monitor, par. 46)
DeMuth does not disclose the sensor parameter being an intensity distribution dependent on detected residues
Kobayashi discloses that vapor light due to melting can be monitored to determine the quality of the welding (par. 7; where it is understood that the residue generated during welding includes the emitted vapor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeMuth to incorporate the teachings of Kobayashi and measure the vapor light emitted by welding. Doing so would have the benefit of helping determine the quality of the laser beam welding (par. 7, Kobayashi).
Regarding claim 17, DeMuth in view of Kobayashi discloses, wherein the at least one parameter of the modulation unit comprises a structural parameter of the modulation unit. (“lattice constant” is interpreted as any structural parameter which can be adjusted, see 112b rejection above; energy patterning unit 116 can include dynamic that are movable, par. 41). 
Regarding claim 18, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the at least one combined beam property comprises an intensity of the combined energy beam (beam shaping optics 114 can adjust the intensity of one or more beams, par. 40).  
Regarding claim 19, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the at least one combined beam property comprises an intensity distribution of the combined energy beam (energy patterning unit 116 receives the single beam and transfers a 2D pattern to the beam which changes the shape or intensity distribution of the single beam; where the broadest reasonable interpretation of “intensity distribution” can include the shape of the beam).  
Regarding claim 20, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a geometrical parameter of the combined energy beam (beam shaping optics 114 can adjust the shape of one or more beams, par. 40; energy patterning unit can change the pattern of the combined beam, par. 30).
Regarding claim 21, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a position of the combined energy beam (image relay 120 can direct the pattern image onto different areas on the workspace, par. 30).  
Regarding claim 22, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a focal position of the combined energy beam (image relay 120 focuses the light pattern, par. 43).  
Regarding claim 23, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a polarization parameter of the combined energy beam (beam shaping optics 114 can rotate polarization of the light, par. 41).  
Regarding claim 24, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the modulation unit is adapted to adjust the at least one combined beam property via adjusting at least one beam parameter of at least one of the at least two coherent energy beams (beam shaping optics 114 can adjust the intensity of one or more beams, par. 40; where the broadest interpretation of “coherent energy beams” mean that the phase different between two beams is constant; DeMuth discloses that the beam 435 is converted into the s-polarization state and the beam 457 is converted into the p-polarization state, par. 86, where the s-polarization state and p-polarization state have a phase shift difference of 90 deg).  
Regarding claim 25, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property independent of a scan velocity (print bar 506 sweeps over the workpiece, where it is understood by the examiner that the speed the print bar sweeps over the workspace is independent to the patterning unit and beam shaping optics, par. 91).  
Regarding claim 26, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property dependent on the at least one determined sensor parameter (sensors are used to control operations and allow various feedback control that improve quality, manufacturing throughput, and energy efficiency, par. 46; it is understood by the examiner that improving print quality is related to beam shape, focus, and intensity), the at least one determined sensor parameter comprising the detected residues (vapor light is measured to help determine weld quality, par. 7, Kobayashi).  
Regarding claim 27, DeMuth in view of Kobayashi discloses the apparatus of claim 26, wherein the at least one combined beam property comprises an intensity of the combined energy beam, an intensity distribution of the combined energy beam, and/or a geometrical parameter of the combined energy beam (beam shaping optics 114 can adjust the intensity, shape, and frequency of one or more beams, par. 40).  
Regarding claim 28, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property via control of at least one phase of an energy beam (beam shaping optics 114 can rotate polarization of the light, par. 41; where one of ordinary skill in the art would know that the method of rotating or adjusting polarization of light can involve phase shifting) to generate a defined phase relation between at least two of the at least two coherent energy beams.
Regarding claim 29, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property dependent on at least one structural property of an object and/or a support structure being additively manufactured (energy pattern can be determined by material properties, par. 100 and 101).
Regarding claim 30, DeMuth in view of Kobayashi discloses the apparatus of claim 16, further comprising a focusing unit adapted to focus the combined energy beam (beam shaping optics 114 can focus the one or more beams, par. 40).  
Regarding claim 31, DeMuth in view of Kobayashi discloses the apparatus of claim 30, wherein the modulation unit and the focusing unit are adapted to vary a size of an irradiation pattern at a constant focal position (patterning unit can adjust the light pattern size, claim 27, where the light can be focused unto a desired location with a fixed height, par. 30).  
Regarding claim 32, DeMuth in view of Kobayashi discloses the apparatus of claim 16, wherein the modulation unit is adapted to control the at least one combined beam property dependent on at least one process parameter (energy pattern can be determined by pixel dimensions, material properties, or tile priority, par. 100 and 101; where pixel dimensions or material properties can be considered a process parameter).  
Regarding claim 34, DeMuth in view of Kobayashi discloses the apparatus of claim 32, wherein the sensor adapted to determine the at least one process parameter, wherein the at least one process parameter comprises a sensor parameter (wide array of sensors help improve energy efficiency, par. 46, where in order to improve energy efficiency the system “recycles” energy by changing the light pattern, par. 98-101).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over DeMuth in view of Kobayashi as applied to claim 32 above, and further in view of Ludi et al. (US 20170113300 A1).
Regarding claim 33, DeMuth in view of Kobayashi does not disclose the apparatus of claim 32, wherein the at least one process parameter comprises an absorption behavior of a build material and/or residues.  
Ludi discloses a laser cutting apparatus wherein the at least one process parameter comprises an absorption behavior of a build material and/or residues (cutting parameters are adjusted depending on the results of scanning procedures, par. 20, where the scanning procedure involves monitoring the slag residue, par. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DeMuth in view of Kobayashi to incorporate the teachings of Ludi and have procedures that monitor the slag residue. Doing so would have the benefit of rapid direct measurement of defects in the parts that are produced immediately after or intermittently during processing (par. 10, Ludi).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/Primary Examiner, Art Unit 3761